Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2 and 6 are allowed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 2008/0276277) in view of Paluch (US 2012/0290952).
Regarding claim 1. Ahn discloses a system for an adaptive electronic program guide, the system comprising: 
at least one processor; and 
at least one memory coupled to the at least one processor, wherein the at least one memory has computer-executable instructions stored thereon that, when executed by the at least one processor, cause the at least one processor to: 
determine lengths of time channels are displayed (monitoring the viewing patters for the user; see at least paragraphs 0014-0015); 
rank channels presented in the electronic program guide according to which channels a user is more likely to return to than other channels presented in the electronic program guide based on, over a limited recent time window measured from a current time: the determined lengths of time channels are displayed in the electronic program guide on the display screen while the user is browsing within the electronic program guide (based on the monitored, frequently watched favorite channels appear at the beginning of the EPG; see at least Fig. 4 and paragraphs 0016 and 0039); and 
select a group of top ranked channels based on the ranking of channels to present for selection in the electronic program guide together with each other separately from other lower ranked channels presented in the electronic program guide (favorite channels are displayed first; see at least Fig. 4 and paragraphs 0016 and 003).
Ahn discloses the monitoring patterns of browsing, but is not clear about channels are displayed in an electronic program guide and while a user is browsing within the electronic program guide.
Paluch discloses browsing channels and the movement of the cursor within the electronic program guide; see at least paragraphs 0053 and 0058.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ahn by the teachings of Paluch by having the above limitations so to enable a chat session between users watching a program; see at least the Abstract.

Regarding claim 3, Ahn in view of Paluch disclose the system of claim 1 wherein the ranking is further based on a total time spent viewing each channel presented in the electronic program guide (the combination of the ranking of Ahn and the EPG of Paluch; see at least the rejection of claim 1).

Claim 5 is rejected on the same grounds as claim 1.
Claim 7 is rejected on the same grounds as claim 3.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Paluch and further in view of Klosterman (US 5,940,073).
Regarding claim 4, Ahn in view of Paluch disclose the system of claim 1, wherein the computer executable instructions, when executed by the at least one computer processor, further cause the following to be performed:
presenting the group of top ranked channels in the electronic program guide together with each other in a section on top of the electronic program guide and lower channels presented in the electronic program guide; see at least the rejection of claim 1, but they are not clear about displaying information in a section that stays frozen on top of the electronic program while the user is scrolling through other channels presented in the electronic program guide.
Klosterman discloses the above missing limitations; displaying information on top of the EPG while the user can scroll through the EPG; see at least Figs. 2a and col. 5, line 48- col. 6, line 46.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ahn in view of Paluch by the teachings of Klosterman by having the above limitations so to advertise programs, product or services; see at least the Abstract.

Claim 8 is rejected on the same grounds as claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426